       Case 4:17-cr-00016-BMM Document 297 Filed 07/15/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-17-16-GF-BMM
               Plaintiff,
      vs.

MARTY JON KROMINGA,                                     ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 30, 2021. (Doc. 294.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
          Case 4:17-cr-00016-BMM Document 297 Filed 07/15/21 Page 2 of 3



      Judge Johnston conducted a revocation hearing on June 29, 2021. (Doc.

293.) The United States accused Krominga of violating his conditions of

supervised release 1) by using methamphetamine on three separate occasions; 2)

by committing another crime; and 3) by consuming alcohol. (Doc. 287.)

      At the revocation hearing, Krominga admitted to violating the conditions of

his supervised release 1) by using methamphetamine and 2) by consuming alcohol

The Court dismissed alleged violation 4 on the government’s motion. (Doc. 293.)

Judge Johnston found that the violations Krominga admitted proved to be serious

and warranted revocation, and recommended that Krominga receive a custodial

sentence of 8 months with no supervised release to follow. (Doc. 294.) Krominga

was advised of his right to appeal and his right to allocute before the undersigned.

(Doc. 287.) The violations prove serious and warrant revocation of Krominga’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 294) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Marty Jon Krominga be sentenced to the custody of

the United States Bureau of Prisons for 8 months, with no supervised release to

follow.
 Case 4:17-cr-00016-BMM Document 297 Filed 07/15/21 Page 3 of 3



DATED this 15th day of July, 2021.
